Day, J.
*134i. crimwai, ffomjStiue: dóés not'íieí *133— Section 508 of the Code provides that the rules *134of law regulating proceedings before a justice of the peace shall be applicable to proceedings before the mayor of a city or incorporated town. Section 4697 of the Code, respecting trials before justices of the peace on information, provides: “The justice rendering a judgment against the defendant must inform him of liis right to an appeal therefrom, *and make an entry on the docket of the giving of such information, and the defendant may thereupon take an appeal by giving notice orally to the justice that he appeals; and the justice must make an entry on the docket of the giving of such notice.” Section 4702 provides: “The cause, when thus appealed, shall stand for trial anew in the District Court, in the same manner that it should have been tried before the justice, and, as nearly as practicable, as an issue of fact upon an indictment, without regard to technical errors or defects which have not prejudiced the substantial rights of either party.” This is the only mode provided by statute for review in the District Court of a criminal case tried in an inferior court. Sections 3597-3604 of the Code are applicable only to the Circuit Court, and to civil proceedings, since the Circuit Court has no criminal jurisdiction.
It is true that, by the denial of a writ of error in criminal cases, the defendant may be deprived of all means of reviewing in the District Court mere questions of law. For instance, in this ease, upon appeal, there would be no means of detei'mining whether or not the mayor erred in refusing to grant a change of venue. Yet such a result works no substantial prejudice to the defendant, since he is allowed a new trial upon the merits in the District Court.
Appellant cites State v. Nichols, 5 Iowa, 413, and State v. Roney, 37 Id., 30. The first case arose under the Code of 1851, under the provisions of which (sections 3358, 3365) the mode of review of a criminal case in the District Court, although called an appeal, partook in many respects of the nature of a writ of error, and the calling it a writ of error in *135this ease is merely an inaccuracy of expression. The State v. Roney, supra, was an appeal of a prosecuting witness who-had been adjudged by a justice to pay the costs of the prosecution. The case has no application to the question involved in this ease.
The judgment is
Affirmed.